      Case 2:20-cv-00959-WHA-CSC Document 21 Filed 09/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

WILLIE KEVIN WILLIAMS,                         )
# 173816,                                      )
                                               )
       Plaintiff,                              )
                                               )     CIVIL ACTION NO.
                                               )     2:20-CV-959-WHA-CSC
v.                                             )           (WO)
                                               )
PATRICE RICHIE, et al.,                        )
                                               )
       Defendants.                             )

                                          ORDER

       Plaintiff has filed a motion asking that this action be dismissed. Doc. 19. The Court

construes this motion to be Plaintiff’s notice of voluntary dismissal under Rule 41(a)(1) of

the Federal Rules of Civil Procedure.

       Rule 41(a)(1)(A)(i) provides that a plaintiff may voluntarily dismiss an action

without a court order by filing “a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment[.]” See Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly, it is ORDERED that this action is DISMISSED without prejudice

under Fed. R. Civ. P. 41(a)(1).

       The Clerk is DIRECTED to close this case.

       DONE this 16th day of September, 2021.

                                    /s/ W. Harold Albritton
                                    SENIOR UNITED STATES DISTRICT JUDGE
